Title: From Thomas Jefferson to Josef Ignacio de Viar and Josef de Jaudenes, 11 July 1793
From: Jefferson, Thomas
To: Viar, José (Joseph) Ignacio de,Jaudenes, Joseph de



Gentlemen
Philadelphia. July 11. 1793.

Your letter of the 8th. of June has been duly recieved and laid before the President of the US. The matter it contains is of so serious a complexion that he chuses to treat of it with your government directly. To them therefore his sentiments thereon will be communicated, through the channel of our commissioners at Madrid, with a firm reliance on the justice and friendship of his Catholic majesty. In doing this it will be impossible not to manifest the impression which the style as well as matter of your communications make on the government of the US. I have the honor to be with due respect & esteem Gentlemen Your most obedt. servt.

Th: Jefferson

